UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-185694 WALLY WORLD MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 45-5370930 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 65 Church St. 2nd Floor New Brunswick, New Jersey 08901 (Address of principal executive offices) (Zip Code) (732) 246-0439 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x There were 38,600,000 shares of the Registrant’s Common Stock outstanding at May 12, 2014. WALLY WORLD MEDIA, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ended March 31, 2014 TABLE OF CONTENTS Page PART 1 - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Wally World Media, Inc.“SEC” refers to the Securities and Exchange Commission. PART I – FINANCIAL INFORMATION WALLY WORLD MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED FINANCIAL STATEMENTS March 31, 2014 CONTENTS Condensed Financial Statements: Condensed Balance Sheets - As of March 31, 2014 (Unaudited) and September 30, 2013 F-2 Condensed Statements of Operations -For the Three and Six Months Ended March 31, 2014 and 2013 and for the Period fromMay 17, 2012 (Inception) to March 31, 2014 (Unaudited) F-3 Condensed Statements of Changes in Stockholders’ EquityFor the Period from May 17, 2012 (Inception) to March 31, 2014 (Unaudited) F-4 Condensed Statements of Cash Flows –For the Six Months Ended March 31, 2014 and 2013 and for the Period fromMay 17, 2012 (Inception) to March 31, 2014 (Unaudited) F-5 Notes to Unaudited Condensed Financial Statements F-6 F-1 WALLY WORLD MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS March 31, September 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets Long Term Assets: Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Due to related parties Total Current Liabilities Commitments and Contingencies - (Note 4) STOCKHOLDERS'EQUITY: Preferred stock ($0.0001 par value; 50,000,000 shares authorized; none issued or outstanding - - Common stock ($0.0001 par value; 500,000,000 shares authorized; 37,950,000 and 26,490,000 shares issued and outstanding at March 31, 2014 and September 30, 2013, respectively) Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying condensed notes to unaudited financial statements F-2 WALLY WORLD MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS For the Three Months For the Three Months For the Six Months For the Six Months For the Period from May 17, 2012 Ended Ended Ended Ended (Inception) to March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 March 31, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) NET REVENUES $
